Title: To George Washington from Colonel Zebulon Butler, 2 April 1780
From: Butler, Zebulon
To: Washington, George


          
            May it Please your Excellency—
            Wyoming [Pa.] April 2nd 1780
          
          I arived at this post the 22d Ult. after Tedious Journey and Obliged to Travil about Forty miles of the last of it on Foot the snow Being so Deep, and is yet too Deep to get A Horse Through the woods, Am Making Preparation to Joine as soon as Possible—I think it my duty to Inform your Excellency with the late Transaction of the Enemy near this Post on the 27th March as three men were at work About Three miles Above the Garrison by the River they were taken on the 28th early in Morning as two men were Making Sugar—About eight miles Down the River one was Killed and the other taken, on the 29th, early in the Morning about Twenty miles further Down on Fishing Crick three men were killed And three taken; on the same day in the Afternoon on their Return they came across A party that went out to give Notice to some Men that were out making Sugar Wounded two of them but they all Saved themselves by taking A House and all with the two Wounded a⟨r⟩e Come in, the two Wounded like to Recover, on the 30th as they were still Returning

they took one Man his Wife and Child who were out making Sugar: they Dismissed the Woman and Child—Who, say they were About thirty in Number And Confirms the Acct of above Mention’d prisoners And on the Evening of the same day the Three Men Mentiond of being taken the 27th March Came in with Indians guns Tomhocks &c. And say that they were taken as above Mention’d and Carried about forty miles up the River and that on the 28th March afternoon they met a party of About thirty Indians one White man and one of the Indians they Know’d, and they met two small partys Afterwards Pushing down the River. those partys Told our men that there were five Hundred out And A large Party Coming on after them—Brant with A party was gone to the Mohoak River A Party to Menisinck and A Party to the west Branch of Susquehannah.
          Those three men early in the Morning of the 29th March Arose on their Masters Killed three wound’d the fourth and two Ran, which is Confirm’d by their Bringing in Five Indians guns⟨, one⟩ Silver mounted Hanger some Tomhocks and Other Indian affairs. the Partys they Met on the 28th March Afternoon have not done any Mischief hear yet as it was Impossible for them To be Down so Low as where the Above Mention’d was done. we are looking for them every Hour. the three men further say that by the Appearance of Snow Shoe tracks as far up as They went that there had been Numbers of Indians there for some Months.
          From the Above Representation which I have Carefully taken and have no Reason to Doubt the Truth of them your Excellency will be able to Judge What is Nessesary for the Defence of the Frontiers in these Parts and can only say I am with all attention you[r] Excellencys most Obt Humbe Servt
          
            Zebn Butler Col.
          
        